IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NOS. AP-75,411; AP-75,412; AP-75,413; AP-75,414; AP-75,415


EX PARTE HUEY PURVIS MEAUX, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
FROM CAUSE NUMBERS 713946, 714007, 714147, 714148 AND 717652 
IN THE 209TH JUDICIAL DISTRICT COURT OF HARRIS COUNTY


Per curiam.
O P I N I O N



 These are post-conviction applications for writs of habeas corpus forwarded to this
Court pursuant to Tex. Code Crim. Proc. art. 11.07.  Applicant pleaded guilty to two felony
offenses of sexual assault of a child and possession of cocaine, for which punishment was
assessed at fifteen years' and one day confinement.  Applicant also pleaded guilty to the
felony offenses of bond jumping and possession or promotion of child pornography, for
which punishment was assessed at ten years' confinement.
	Applicant contends he was denied due process when the Texas Board of Pardons and
Paroles revoked his mandatory supervision in the absence of sufficient evidence that Applicant
violated the condition of release that prohibited Applicant from possessing "any literature,
magazines, books, or videotapes that depict pornography or sexually explicit images."  The trial
court has entered findings that the photographs on which the Board based its revocation do
not constitute "literature, magazines, books or videotapes."  The trial court further found that the
photos do not depict "pornography or sexually explicit images."  It therefore found that Applicant
was denied due process.
 Habeas corpus relief is granted.  The Texas Department of Criminal Justice, Correctional
Institutions Division, shall immediately release Applicant to mandatory supervision.
	Copies of this opinion shall be sent to the Texas Department of Criminal Justice, Correctional
Institutions and Parole divisions, and to the Texas Board of Pardons and Paroles.

DELIVERED: May 24, 2006
DO NOT PUBLISH